            Case 7:21-cv-03398-PMH Document 1 Filed 04/19/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 Baruch Pollak, individually and on behalf of all others
 similarly situated;                                                    Civil Action No: 7:21-cv-3398
                                           Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 Enhanced Recovery Company, LLC

                                        Defendant(s).


Plaintiff Baruch Pollak (hereinafter referred to as “Plaintiff”) brings this Class Action Complaint by

and through his attorneys, Stein Saks, PLLC, against Defendant Enhanced Recovery Company, LLC

(hereinafter referred to as “Defendant”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective



                                                  1
        Case 7:21-cv-03398-PMH Document 1 Filed 04/19/21 Page 2 of 10




collection of debts" does not require "misrepresentation or other abusive debt collection

practices." 15 U.S.C. §§ 1692(b) & (c).

   2.       Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws were inadequate. Id § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.       The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

rise to the claim occurred.

                                 NATURE OF THE ACTION

   5.       Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

Practices Act ("FDCPA"), and

   6.       Plaintiff is seeking damages and declaratory relief.

                                            PARTIES

   7.       Plaintiff is a resident of the State of New York, County of Orange.

   8.       Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6).



                                               2
        Case 7:21-cv-03398-PMH Document 1 Filed 04/19/21 Page 3 of 10




   9.       Upon information and belief, Defendant uses the mail, telephone, and facsimile and

regularly engages in business the principal purpose of which is to attempt to collect debts alleged

to be due another.

                                     CLASS ALLEGATIONS

   10.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   11.      The Class consists of:

            a. all individual consumers;

            b. to whom Defendant sent a collection letter attempting to collect a consumer debt;

            c. which imposed improper post charge-off fees to the consumer;

            d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   12.      The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

   13.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   14.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e,1692f and 1692g.



                                              3
     Case 7:21-cv-03398-PMH Document 1 Filed 04/19/21 Page 4 of 10




   15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

   16.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions’ predominance over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendants' written communications to consumers, in the forms

               attached as Exhibit A violate 15 U.S.C. §§ l692e, l692f, and l692g.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,



                                              4
     Case 7:21-cv-03398-PMH Document 1 Filed 04/19/21 Page 5 of 10




               complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   20.     Some time prior to May 29, 2020, an obligation was allegedly created to the original

creditor, T.D. Bank USA N.A./Target Credit Card.




                                              5
      Case 7:21-cv-03398-PMH Document 1 Filed 04/19/21 Page 6 of 10




    21.      T.D. Bank USA N.A./Target Credit Card hired Defendant Enhanced Recovery

Company, LLC, a debt collector, to act as their agent in collecting the subject debt from the

Plaintiff.

    22.      The original subject obligation arose out of a credit card debt. The subject debt was

incurred by Plaintiff solely for personal, household or family purposes.

    23.      The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a (3).

    24.      The subject obligation is consumer-related, and therefore a "debt" as defined by 15

U.S.C.§ 1692a (5).

    25.      Defendant was contracted for the purpose of collecting the subject debt and therefore

is a “debt collector” as defined by 15 U.S.C.§ 1692a (6).

                              Violation – May 29, 2020 Collection Letter

    26.      On or about May 29, 2020, Defendant sent the Plaintiff a collection letter (the

“Letter”) regarding the alleged debt owed to T.D. Bank USA N.A./Target Credit Card. (See

Letter at Exhibit A.)

    27.      Towards the top, the letter states in relevant part (Exhibit A):

             Amount of Debt: $1,155.68
             Total amount as of charge-off: $762.37
             Total amount of interest accrued since charge-off: $131.31
             Total amount of non-interest charges or fees accrued since charge off: $262.00

    28.      Beyond the interest and fees already included within the underlying total of $762.37

as of the point of charge-off, Defendant seeks to collect additional fees post-charge-off.

    29.      However, Defendant has no basis for charging these “post-charge off fees” in the

underlying agreement between the Plaintiff and the original creditor.

    30.      Furthermore, these fees are generically defined and are excessive as they represent

close to 1/3 of the amount of the original debt.

                                                6
       Case 7:21-cv-03398-PMH Document 1 Filed 04/19/21 Page 7 of 10




     31.     Therefore, Defendant seeks to collect an amount that misrepresents the debt, in

  violation of 15 U.S. Code § 1692e et seq., as the Defendant was not expressly authorized by the

  agreement creating the debt or permitted by law to charge excessive “post-charge off fees”.

     32.     In result, the Plaintiff incurred an informational injury as Defendant misstated the

  total amount of the debt by adding impermissible fees to the total balance.

     33.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                                           COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     34.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     35.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     36.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     37.     Defendant violated §1692e:

             a. As the letter falsely represents the true amount of the debt in violation of

                 §1692e(2)(A); and

             b. By making a false and deceptive representation in violation of §1692e (10).

     38.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.




                                                7
       Case 7:21-cv-03398-PMH Document 1 Filed 04/19/21 Page 8 of 10




                                          COUNT II

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692f
                              et seq.

     39.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     40.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     41.     Pursuant to 15 U.S.C. §1692f (1), a debt collector may not use unfair or

  unconscionable means to collect or attempt to collect any debt, including the collection of a fee

  incidental to the principal obligation unless such amount is expressly authorized by the

  agreement creating the debt or permitted by law.

     42.     Defendant violated §1692f (1):


             a. As the letter seeks to collect non-interest charges or fees accrued post-charge-off

                 of $262.00, which is not expressly authorized by the agreement between the

                 Plaintiff and T.D. Bank USA N.A./Target Credit Card or permitted by law.


     43.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

  conduct violated Section 1692f (1) of the FDCPA, actual damages, statutory damages, costs and

  attorneys’ fees.


                                          COUNT III

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692g
                               et seq.

     44.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

                                                8
            Case 7:21-cv-03398-PMH Document 1 Filed 04/19/21 Page 9 of 10




       45.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       46.      Pursuant to 15 U.S.C. §1692g(a)(1), a debt collector must provide notice of a debt,

   including the amount of the debt.

       47.      Defendant violated §1692g(a)(1):


                a. As the letter falsely represents the true amount of the debt.


       48.      By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant

   conduct violated Section 1692g(a)(1) of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       49.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Baruch Pollak, individually and on behalf of all others similarly situated,

demands judgment from Defendant Enhanced Recovery Company, LLC as follows:


       1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

       2.       Awarding Plaintiff and the Class statutory damages;

       3.       Awarding Plaintiff and the Class actual damages;

       4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

                                                   9
     Case 7:21-cv-03398-PMH Document 1 Filed 04/19/21 Page 10 of 10




   5.      Awarding pre-judgment interest and post-judgment interest; and

   6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


   Dated: April 19, 2021                                Respectfully Submitted,

                                                        STEIN SAKS, PLLC

                                                        _/s/ Tamir Saland________
                                                        Tamir Saland, Esq.
                                                        285 Passaic Street
                                                        Hackensack, NJ 07601
                                                        Ph: 201-282-6500 ext. 122
                                                        Fax: 201-282-6501
                                                        tsaland@steinsakslegal.com
                                                        Counsel for Plaintiff Baruch Pollak




                                            10
